Citation Nr: 9908999	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a thyroid 
condition.

3.  Entitlement to service connection for inguinal hernias.

4.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The appellant had no active duty service, but did serve with 
the Nebraska Army National Guard from November 1948 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the appellant's currently diagnosed degenerative joint 
disease of the lumbar spine and his period of service.

2.  There is no competent medical evidence of a nexus between 
the appellant's currently diagnosed thyroid condition and his 
period of service.

3.  There is no competent medical evidence of a nexus between 
the appellant's currently diagnosed inguinal hernia and his 
period of service.

4.  There is no competent medical evidence of a nexus between 
the appellant's currently diagnosed lung condition and his 
period of service.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
degenerative joint disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim for service connection for a 
thyroid condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The appellant's claim for service connection for inguinal 
hernias is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The appellant's claim for service connection for a lung 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that before becoming entitled to 
"status" as a claimant for VA benefits, an appellant has 
first to demonstrate by a preponderance of the evidence (1) 
that he or she was a "veteran," or (2) "veteran" status 
for the person upon whose military service the claim for VA 
benefits is predicated.  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Only after predicate status is 
established does a claimant become entitled to VA benefits.  
See Laruan v. West, 11 Vet. App. 80, 84 (1998).  

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  
Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may also be 
established for a disability that is diagnosed after 
separation from active service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1998).  

The term, active military, naval, or air service, includes 
active duty, a period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred in or aggravated in line of duty.  
See 38 U.S.C.A. § 101(22), (23), (24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1998).  See generally Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training includes 
full-time duty performed by members of the National Guard of 
any State.  See 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, performed by a 
member of the National Guard of any State.  See 38 C.F.R. § 
3.6(d).

The record on appeal reflects that the appellant had several 
periods of ACDUTRA and INACDUTRA.  The determinative 
question, therefore, as to whether this appellant served in 
the "active military, naval, or air service" is whether 
during any period of ACDUTRA he was disabled from a disease 
or injury incurred in or aggravated in line of duty, or 
whether during any period of INACDUTRA he was disabled from 
an injury incurred in or aggravated in line of duty.  On the 
record of this case, this question can be answered only in 
the negative.

The first step in the requisite analysis is to determine 
whether the appellant has presented well-grounded claims for 
each of the benefits sought.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims for service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claims for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeal prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that an 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In the present case, medical evidence shows that the 
appellant currently suffers from a low back disorder, a 
thyroid condition, a left inguinal hernia, and a lung 
condition.  However, no medical evidence has been submitted 
which relates any of these current conditions to the 
appellant's various periods of ACDUTRA or INACDUTRA.  Based 
on the appellant's failure to meet this element with respect 
to each of his claims on appeal, the Board finds that each of 
the claims must be denied as not well grounded. 

The appellant's service medical records in connection with 
his Army National Guard service note the appellant's history 
of having had a hernia in 1950.  Nevertheless, none of these 
records indicate that the appellant sustained a hernia during 
any period of ACDUTRA or INACDUTRA.  In addition, the 
appellant's service medical records make no reference to any 
complaint, treatment or finding for any low back disorder, 
thyroid condition, or lung condition.  

Furthermore, none of the post-service medical records show 
that the appellant's current low back disorder, thyroid 
condition, left inguinal hernia, and lung condition are 
related to his period of service with the Army National 
Guard.  Outpatient and inpatient treatment reports from 
Phelps Memorial Health Center show that the appellant was 
treated for low back pain, a thyroid condition, left inguinal 
hernias and bronchitis at various times from 1979 to 1996.  
In February 1979, for example, the appellant was seen for a 
recurrent left inguinal hernia.  In November 1980, the 
appellant underwent a left inguinal repair for this 
condition.  These reports also reflect that the appellant was 
treated for various thyroid conditions beginning in 1983, 
including hypothyroidism, hyperthyroidism, and Grave's 
disease.  The appellant also received treatment for 
bronchitis, chronic obstructive pulmonary disease and viral 
pneumonitis dating back to March 1979.  The appellant 
complained of low back pain in February 1979.  The Board 
emphasizes, however, that none of these reports includes a 
medical opinion relating any of these conditions to the 
appellant's periods of ACDUTRA or INACDUTRA.

The appellant received treatment for Grave's disease at 
Bishop Clarkson Memorial Hospital in April 1983 and again in 
August 1983.  In correspondence dated in June 1983, Arthur L. 
Weaver, M.D., noted that the appellant suffered from 
hyperthyroidism, tobacco abuse, and a recurrent left inguinal 
hernia.  Again, however, no medical opinion is contained in 
these reports which links any of these conditions to the 
appellant's periods of ACDUTRA  or INACDUTRA.   

In connection with this appeal, the appellant was afforded 
several examinations by the VA in May 1997.  These reports 
included diagnoses of status post repair of bilateral 
recurrent inguinal hernia; left inguinal hernia; chronic 
obstructive pulmonary disease; nicotine addiction; 
degenerative joint disease of the lumbar spine, borderline 
hypothyroidism, on thyroid supplement; and history of 
treatment for hyperthyroidism.  These reports do not contain 
a medical opinion relating any of these conditions to the 
appellant's period of service with the Army National Guard.  
Several reports do, however, include the appellant's 
statements relating his low back disorder, inguinal hernia, 
and lung condition to service.  Nevertheless, evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  These reports, therefore, do not constitute 
competent evidence of a nexus between any of these conditions 
and the appellant's service with the Army National Guard. 

Indeed, the only evidence which relates the appellant's low 
back disorder, thyroid condition, inguinal hernias, and lung 
condition to his period of ACDUTRA or INACDUTRA are the 
appellant's own lay statements.  However, the Court has 
clearly stated that where, as in this case, the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the appellant possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of any of the disabilities at issue, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claims for service connection well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the appellant's claims for service 
connection, the Board can only conclude that the appellant 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claims are well 
grounded.

Since each of the appellant's claims are not well grounded, 
the VA has no further duty to assist the appellant in 
developing the record to support his claims.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board recognizes that these issues are being disposed of 
in a manner that differs from that employed by the RO.  The 
RO denied the appellant's claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded analysis.  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of the appellant's claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the appellant of the elements 
necessary to present a well-grounded claim for each of the 
benefits sought, and the reasons why the current claims have 
been denied.  Id.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for degenerative joint disease of the lumbar 
spine, a thyroid condition, inguinal hernias, and a lung 
condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

